WESTENHAVER, J.
Epitomized Opinion
This case came before the District Court upon] application to confirm the composition of 25% otí fered by a bankrupt. The report of the Special; Master showed that the estate could pay 35%, and! refused the composition. Various objections were/ filed to the Master’s report. The grounds of objeei tion were: 1. That the composition was against the) best interests of the creditors. 2. That the bank-i Tupf had been guilty of acts and had failed to per-] form duties which would be a bar to his discharge.] 3. That the offer and its acceptance were not in good/ faith. In sustaining the Master’s findings, the court' held: ]
1. As there was no consideration for the conveyance from the bankrupt to his wife, that property-can be considered as part of the bankrupt’s assets; and therefore the estate can .pay a dividend of over.' 35% as against 25% offered in composition.
2. The bankrupt’s failure to testify honestly cannot be used as a ground of or in support of the'¡ specifications in opposition otherwise than as it bears] upon his credibility as a witness. ]
3.- As the bankrupt is guilty of having made a false - oath in a bankruptcy proceedings, the acceptance of the • Composition is barred by the Bankruptcy Act regardless of whether.or not the offer is financially for the best interests of the creditors or otherwise.